--------------------------------------------------------------------------------

Exhibit 10.1
 
CONFIDENTIAL SEPARATION AGREEMENT, WAIVER AND RELEASE
 
  YOU ARE ADVISED TO CONSULT WITH AN ATTORNEY PRIOR TO EXECUTING THIS AGREEMENT
 
This Confidential Separation Agreement, Waiver and Release (the “Agreement”) is
a contract between Paul Tate (“Executive”), the Chief Operating Officer of Air
Methods Corporation and Air Methods Corporation (the “Company”).  Executive and
the Company wish to separate on an amicable basis and resolve any disputes
between them.  Executive was presented this Agreement on April 11, 2012 (the
“Notice Date”).  This Agreement shall be effective upon signature by both
Parties and expiration of the seven (7) day Revocation Period referred to in
Paragraph V.D. (the “Effective Date”).
 
THEREFORE, in consideration of the foregoing and this Agreement’s mutual
promises, the sufficiency of which is acknowledged, the Parties agree as
follows:
 
I.
TERMINATION FROM EMPLOYMENT AS COO AND PAYMENT OF WAGES DATE.

 
A.           Position Elimination.  The Company is consolidating its management
structure and eliminating the position of Chief Operating Officer, effective
April 9, 2012.  The Executive will consult with the Company to transition
Executive’s duties as needed by the Company, from the Notice Date through March
1, 2013 (the “Termination Date”).  The period between the Notice Date and the
Termination Date shall be called the “Transition Period.”
 
B.           Pay at Notice Date.  The Company paid Executive’s wages earned
through the Notice Date and any accrued and unused vacation pay accrued through
the Notice Date on the Notice Date.
 
C.           No Other Consideration Due.  Executive is entitled to no other
wages, commissions, vacation pay, sick pay, bonuses, benefits or other
compensation for his services through the Notice Date.
 
II.
CONSIDERATION FROM THE COMPANY.

 
A.           Separation Payments.  The Company will pay Executive severance pay
in the total amount of $504,687.00 paid in eleven (11) equal monthly payments
starting with the first regularly scheduled payroll after the Effective Date and
concluding no later than March 15, 2013.  In addition, as required by the terms
of the Economic Value Added Bonus Plan adopted February 5, 2009, Executive shall
receive a lump sum payment of $649,900 (the “2013 EVA Payment”).  The parties
agree that Executive shall be considered to have been terminated without cause
for purposes of Executive’s 2013 EVA Payment.  In addition, the Company agrees
to pay Executive $575,000 in eleven (11) equal monthly payments, starting with
the first regularly scheduled payroll after the Effective Date and in accordance
with the terms of a Consulting Agreement to be executed by the Executive and the
Company for Executive’s assistance during the Transition Period. All amounts
payable under this paragraph are subject to deductions for applicable taxes and
withholdings, both Parties signing this Agreement, the expiration of the
Revocation Period referred to in section V.D. below without prior revocation,
re-execution of this Agreement upon the Termination Date, Executive returning
all Company property and information by the Notice Date and Termination Date as
required by section III.G. below, and Executive complying with all
confidentiality and non-competition provisions of this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
B.           Section 409A of the Internal Revenue Code of 1986.  All payments
made pursuant to this Agreement shall be subject to withholding of applicable
federal, state and local income and employment taxes.  In addition, this
Agreement has been drafted with the intent that it be exempt from Section 409A
of the Internal Revenue Code as a short term deferral or otherwise, and the
parties agree that it shall be interpreted to the maximum extent possible
consistent with that intent.  Each payment of deferred compensation, if any,
made under this Agreement shall be treated as a separate payment and the right
to a series of installment payments under this Agreement shall be treated as a
right to a series of separate payments.  If any payment under this Agreement
gives rise, directly or indirectly, to liability for a penalty tax under Code
Section 409A or an excise tax under Code Section 4999 (and/or any penalties
and/or interest with respect to such penalty tax or excise tax), Executive shall
bear the cost of any and all such penalties, taxes and interest.
 
C.           Transition Period Pay and Benefits.  As set forth in Section II.A
above, the Company will pay Executive a total of $575,000.00 in wages during the
Transition Period, in eleven (11) equal monthly payments starting with the first
regularly scheduled payroll date after the Notice Date, less applicable taxes
and withholdings, provided Executive assists the Company in good faith with the
transition of Executive’s duties during the Transition Period.  Except as set
forth herein, Executive shall not be entitled to any other wages, paid vacation,
leave time, stock grants, or employee benefits.
 
D.           Insurance Coverage Eligibility.
 
1.           Executive’s eligibility to participate in the Company’s Medical,
Dental, and Vision benefit plans will terminate on the last day of the month in
which the Notice Date occurs.
 
2.           Executive may elect to participate in Medical, Dental, and Vision
benefits provided through an outside vendor, in conjunction with continued
insurance coverage available to Executive under the provisions of the
Consolidated Omnibus Budget Reconciliation Act (“COBRA”).  COBRA coverage
generally continues for eighteen (18) months or until Executive becomes covered
under another group health plan (the “COBRA Period”).  Executive will be mailed
a COBRA packet at Executive’s last known address.  Such packet will contain
additional information about the Executive's COBRA rights and
responsibilities.  Executive must be otherwise eligible for COBRA coverage, and
positively elect COBRA in order to take advantage of COBRA coverage.  If
Executive timely elects COBRA coverage, the Company will pay 100% of the premium
to the Company’s COBRA administrator to continue Executive’s coverage for the
same beneficiaries and with the same level of benefits Executive had as of the
Notice Date, for twelve (12) months after the last day of the month in which the
Notice Date occurs (“COBRA Payment Period”) or Executive begins other employment
under which Executive is entitled to health insurance coverage, whichever occurs
first.  Executive shall be responsible for paying the COBRA premium after the
COBRA Payment Period expires.  Executive agrees that the cost of the premiums
paid on his and his beneficiaries’ behalf, shall be reported to Executive as
“deemed income” on an IRS Form W-2.
 
E.           Participation in 401(k) Plan.  The terms of the Company’s 401(k)
Plan and any amounts due Executive under such Plan are unaffected by this
Agreement.
 
F.           References and Press Communications.   In response to requests for
references from prospective employers, the Company will provide the dates of
Executive’s employment, position held, and if authorized, salary.  It will also
confirm that the Company reorganized its operations and eliminated Executive’s
position as Chief Operating Officer on the Notice Date and that Executive
assisted with transitioning his duties during the Transition Period.  Executive
will tell any prospective employer to contact only Ms. Joann Bailey, Director,
Employee Services (or any future Employee Services Director) for references
concerning Executive’s employment at the Company.  Executive and the Company
will develop a mutually acceptable press release stating that Executive’s
employment was eliminated as part of the reorganization of its operations.
 
 
2

--------------------------------------------------------------------------------

 
 
G.           Unemployment Compensation.  The Company will not contest any
application Executive makes for unemployment compensation benefits.  If
Executive applies for unemployment compensation benefits, the Company may
provide the state unemployment agency information the amount of consideration
and term of severance provided under this Agreement.
 
III.
EXECUTIVE’S AGREEMENTS.

 
A.           Release of All Claims.  The term “Releasee” or “Releasees” shall be
construed as broadly as possible and includes: the Company and each of the
Company’s former or current agents, stockholders, directors, officers,
employees, divisions, subsidiaries, parent companies, successors and affiliates
(and former or current agents, stockholders, directors, officers and employees
of such divisions, subsidiaries, parent companies, successors and affiliates),
and all other persons acting by, through, under or in concert with any of
them.  In exchange for the Company’s consideration, Executive fully releases and
discharges the Releasees from all claims, actions and causes of action of any
kind, known or unknown, which Executive may presently have or claim to have
against any Releasee including, but not limited to, all contract and promissory
estoppel claims; all wrongful discharge or employment claims; all tort claims;
all claims arising under the United States or Colorado constitutions; all claims
under the Civil Rights Act, Equal Pay Act, Age Discrimination in Employment Act,
Older Workers Benefit Protection Act, Rehabilitation Act, Americans with
Disabilities Act, Family and Medical Leave Act, Fair Labor Standards Act, Fair
Credit Reporting Act, Worker Adjustment Retraining and Notification Act,
Sarbanes-Oxley Act, Immigration Reform and Control Act, Occupational Safety and
Health Act, National Labor Relations Act, Colorado Wage Payment Act, and
Colorado Anti-Discrimination Act; all claims arising under any other civil
rights or employment laws or regulations (whether federal, state or local); any
federal or state whistleblower laws or statutes; any claims based on Company
policies or agreements, including severance policies and employment agreements;
and all claims to attorneys’ fees or costs.
 
B.           Filing Claims in Future/Claims Not Released.  Executive has not
filed any charge, claim, or complaint of any kind against any
Releasee.  Executive shall not file against any Releasee any charge, claim or
complaint arising prior to the Termination Date and seeking personal recovery or
personal injunctive relief (“Personal Claim”).  Executive shall defend and
indemnify the Releasees and hold the Releasees harmless from and against any
Personal Claim Executive files (including attorneys’ fees and costs).  Nothing
in this Agreement shall prohibit the Parties to this Agreement from bringing an
action to enforce the terms of this Agreement, or shall prohibit Executive from
filing any claim for unemployment compensation or workers’ compensation.  This
Agreement does not change Executive’s rights under or the terms of the Amended
and Restated 2006 Equity Compensation Plan.  Executive agrees that his unvested
options and unvested restricted shares are not accelerated or otherwise affected
by this Agreement or his termination.
 
C.           Non-Assignment of Claims.  Executive has not assigned or
transferred any claim or any part or portion thereof (“Assigned
Claim”).  Executive shall defend and indemnify the Releasees and hold the
Releasees harmless from and against any Assigned Claim (including attorneys’
fees and costs).
 
 
3

--------------------------------------------------------------------------------

 
 
D.           Representations.  Executive represents and warrants that Executive
was permitted by the Company to take all leave to which Executive was entitled,
Executive has been properly paid for all time worked while employed by the
Company and Executive has received all benefits to which Executive was or is
entitled.  Executive represents and warrants that Executive knows of no facts
and has no reason to believe that Executive’s rights under the Fair Labor
Standards Act, the Family and Medical Leave Act, the Colorado Wage Payment Act,
or any other law have been violated.
 
E.           Confidentiality of Agreement.  Executive shall keep the fact of,
terms and conditions of this Agreement strictly confidential and shall not
disclose them to anyone other than Executive’s spouse, legal or tax advisors, or
as may be required by law.  Executive shall obtain the agreement of any spouse,
or any legal or tax advisor to be bound by this confidentiality provision prior
to disclosing the terms or conditions of this Agreement.
 
F.           Confidentiality of Company Information.  Executive acknowledges
that in the course of Executive’s employment with the Company, Executive has
received Confidential Information concerning the Company, Company’s services and
development of services, operations, clients, and employees.  The term
“Confidential Information” means all scientific, technical, financial,
marketing, product, service, operational, employee and business information of
the Company, which is of a confidential, trade secret or proprietary character
and which has been developed by the Company or by Executive (alone or with
others) or to which Executive has had access during employment.  Some examples
of Confidential Information include, but are not limited to:  (1) inventions,
discoveries, markets, products and services or potential operations, markets,
products and services of the Company; (2) the terms of any agreements, draft
agreements or other legal documents; (3) information concerning employees,
including salary information; (4) scientific or technological information
related to the Company’s operations, markets, products and services, including
but not limited to formulas and processes; (5) the Company’s IT systems,
databases, software and computer programs and interface programs and
improvements thereto and access codes and passwords, electronic codes or other
coding; (6) the Company’s technology, research, trade secrets and know-how; (7)
the Company’s sales techniques, product development, projections, sales records,
contract terms, business plans, sales tools, and product and service pricing
information; (8) the Company’s customer lists or names and addresses and other
information concerning customers and potential customers, including information
concerning customer requirements, customer contacts and decision-makers and
decision-making processes, customer budgeting processes, customer business
processes and information processing techniques, customer marketing strategies
and business plans; (9) the Company’s marketing strategies, product and market
development strategies, strategic business plans and market information; (10)
financial analysis, financial data and reports, financial projections, profits,
margins, and all other financial information; and (11) Company operational
requirements and plans, vendors and vendor contacts, including information
concerning vendor requirements, pricing, contacts, decision-makers,
decision-making processes, business processes and plans.  Confidential
Information does not include information that is or becomes known to the general
public through lawful means.  Executive shall keep all Confidential Information
confidential and shall not use it or disclose it to third parties without the
prior written consent of the Company.  The Executive’s obligations under this
Section II.F shall survive for a period of three (3) years except for trade
secrets, which shall be held in confidence by Executive indefinitely.
 
 
4

--------------------------------------------------------------------------------

 
 
G.           Return of Company Property.  On the Notice Date, Executive shall
return and not retain copies in any form all Company documents and Information
(including all Confidential Information and any other information stored on
personally owned computer hard drives, floppy disks or other format) not needed
during the Transition Period.  On the Termination Date, Executive shall return
any remaining Company documents and Information, and any vehicles, badges,
pagers, cell phones, computers, software, equipment or other property belonging
to the Company.  Upon request, Executive shall certify under oath that Executive
has returned to the Company all versions of source codes or other Company
intellectual property and financial information in Executive’s possession, and
that Executive has destroyed and not retained any source codes or other Company
intellectual property or financial information on Executive’s home computer or
in any other form.
 
H.           Non-Competition.  In consideration of the Separation Payments, the
Company’s payment of premiums during the COBRA Payment Period and other
consideration provided to Executive under this Agreement, and to protect the
trade secret and confidential information of the Company, during the term of the
Consulting Agreement and the 12-month period following the Termination Date (the
“Non-Competition Period”), Executive shall not directly or indirectly, develop,
own, manage, operate, join, control, be employed by, or participate in the
ownership, development, management, operation or control of, or be connected in
any manner with, including, without limitation, holding any position as a
shareholder, director, officer, consultant, independent contractor, employee,
partner, or investor in, any Restricted Enterprise (as defined below); provided
that in no event shall ownership of less than 1% of the outstanding equity
securities of any issuer whose securities are registered under the Securities
and Exchange Act of 1934, as amended, standing alone, be prohibited by this
Non-Competition Provision.  During the Non-Competition Period, upon request of
the Company, Executive shall notify the Company of Executive’s then current
employment status, employer, and position held.
 
For purposes of this Non-Competition Provision:
 
“Restricted Enterprise” shall mean any person, corporation, partnership or other
entity that competes with the Company Business (as defined below) in any Company
Territory (as defined below) as of the Termination Date.   For purposes of this
Agreement, any entity formed or proposed to be formed to compete with the
Company Business after the Termination Date will be considered a Restricted
Enterprise.
 
The “Company Business” shall mean any emergency air medical transport business
or activities.
 
The “Company Territory” shall mean (1) the geographic markets in which the
Company Business is being conducted by the Company as of the Termination Date
(which, as of the date of this Agreement, is the United States) and (2) any
other geographic market as to which the Company has, during the twelve (12)
months preceding the Termination Date, devoted more than de minimis resources
for the Company Business.
 
I.           Non-Disparagement and Non-Solicitation.  Executive shall not
criticize, denigrate or otherwise disparage the Company or any other
Releasee.  During the Non-Competition Period, Executive shall not, directly or
indirectly, solicit, recruit, or induce, or attempt to solicit, recruit or
induce any: (1) employee, consultant, independent contractor, vendor, supplier,
or agent of the Company to (a) terminate or otherwise adversely affect his or
her employment or other business relationship (or prospective employment or
business relationship) with the Company, or (b) work for Executive or any other
person or entity, other than the Company or its affiliates or related entities;
or (2) Customer (as defined below) for the purpose of (a) providing any goods or
services related to the Company Business, or (b) interfering with or otherwise
adversely affecting the contracts or relationships, or prospective contracts or
relationships, between the Company (including any related or affiliated
entities) and such Customers.  “Customer” means a person or entity to which the
Company was providing products or services, was in active negotiations for the
sale of its products or services, or was otherwise doing business as of the date
of the cessation of Executive’s employment with the Company or for whom the
Company had otherwise done business within the twelve (12) month period
immediately preceding the cessation of Executive’s employment with the Company.
 
 
5

--------------------------------------------------------------------------------

 
 
J.           Agreement Not to Seek Re-Employment.  Executive shall not seek
re-employment with the Company or any Company affiliate, as an employee or
independent contractor.  Executive agrees that, if Executive seeks re-employment
with the Company or any Company affiliate, Executive’s application may be
rejected without liability.
 
K.           Cooperation with Litigation or Other Legal Matters.  Executive
acknowledges that Executive may have factual information or knowledge that may
be useful to the Company in connection with current or future legal, regulatory
or administrative proceedings.  Executive will fully cooperate with the Company
in the defense or prosecution of any such claims.  Executive’s cooperation shall
include being reasonably available to meet with counsel to prepare for discovery
or trial and to testify truthfully as a witness.  The Company will not
compensate Executive for testifying as a fact witness, but will compensate
Executive for reasonable expenses associated with travel, meals, lodging or
other out of pocket expenses in connection with litigation or potential
litigation.  In all litigation or legal matters, Executive shall testify
truthfully.
 
L.           Injunctive and Other Relief.  Executive agrees and acknowledges
that any violation of any provision of this section III. shall constitute a
material breach of this Agreement likely to cause irreparable harm to the
Company.  Therefore, Executive agrees that any such breach, or threatened breach
(assuming the Company acts in good faith to determine that a threatened breach
is imminent and will cause irreparable harm to the Company) by Executive shall
give the Company the right to specific performance through injunctive relief
requiring Executive to comply with Executive’s obligations under this Agreement
in addition to any other relief or damages allowed by law.  In addition, if the
Company has reason to seek injunctive or other legal relief to enforce any
provision of this section III., it may suspend any Separation Payments or other
consideration otherwise payable to Executive at that time for a period of (i)
thirty (30) days if the Company seeks injunctive relief; or (ii) if the Company
seeks legal relief other than injunctive relief, the date on which (x) the
Company and Executive settle any disputes hereunder, or (y) a court issues a
final binding (non-appealable) decision.  The Company may seek recovery of any
Separation Payments or other consideration paid to Executive if any disputes
arise hereunder.  Any suspension of Separation Payments or other consideration
to be paid, or any recovery of paid Separation Payments or other paid
consideration, shall not void Executive’s release of claims under this
Agreement, which shall remain in full force and effect.
 
IV.
DENIAL OF ANY LIABILITY.

 
The Company denies any liability to Executive.  The Parties agree that this
Agreement may not be used as evidence; does not constitute an adjudication or
finding on the merits; and is not, and shall not be construed as, an admission
by the Company of a breach of any contract or agreement; a violation of the
Company’s policies and procedures; or a violation of any state or federal laws
or regulations.  After execution (including signatures by both Executive and the
Company), this Agreement may be introduced in evidence to enforce its terms.
 
 
6

--------------------------------------------------------------------------------

 
 
V.
OPPORTUNITY TO CONFER AND OBTAIN ADVICE FROM OTHERS, INCLUDING ATTORNEYS.

 
A.           Input from Both Parties.  The terms of this Agreement have been
negotiated with input from both Executive and the Company.  The Agreement shall
not be interpreted in favor of either the Executive or the Company.
 
B.           Opportunity to Confer.  The Company advises Executive to confer
with an attorney of Executive’s own choosing before entering into this
Agreement.  Executive represents that Executive has had a full opportunity to
confer with an attorney and, if Executive has not done so, Executive has
knowingly and voluntarily waived the right to confer with an attorney before
entering into this Agreement.
 
C.           Opportunity to Consider.  Executive may take up to twenty-one (21)
days starting with the Notice Date (the “Consideration Period”) to consider
whether to execute this Agreement, after which, if this Agreement has not yet
been executed, the Company’s offer to enter into this Agreement shall
automatically expire.  If Executive signs this Agreement prior to the expiration
of the Consideration Period, Executive represents that Executive fully
understands that Executive has been given the Consideration Period to consider
whether to enter into this Agreement and has knowingly and voluntarily waived
that opportunity.
 
D.           Opportunity to Revoke.  Executive has the opportunity to revoke
this Agreement within seven (7) days after signing it (“Revocation Period”), by
delivering a written revocation to only Ms. Joann Bailey, Director, Employee
Services.  If this Agreement is revoked by Executive, it will be revoked in its
entirety.  Revocation will be effective only upon return of any consideration
provided by the Company under Section II above.  This Agreement shall not be
effective until the Revocation Period has passed without revocation and both
Parties have signed the Agreement.
 
E.           Waiver of Age Related Claims.  By entering into this Agreement,
Executive releases and relinquishes all rights and claims arising under the Age
Discrimination in Employment Act, as well as other federal and state laws
protecting employees from discrimination, arising up to and including the date
of execution of this Agreement.
 
F.           Second Signature On Termination Date. Executive shall re-execute
this Agreement on the Termination Date.
 
G.           No Waiver of Future Claims.  By entering into this Agreement,
Executive is not waiving any rights or claims that may arise after the dates on
which this Agreement is executed.
 
VI.
COMPLETE AGREEMENT.

 
This Agreement is an integrated document.  It constitutes and contains the
entire agreement and understanding between the Parties, and supersedes and
replaces all prior negotiations and all agreements concerning the subject
matters hereof.
 
VII.
SEVERABILITY OF INVALID PROVISIONS.

 
If a court of competent jurisdiction declares any provision of this Agreement
invalid, void, voidable, or unenforceable, the court shall reform such
provision(s) to render the provision(s) enforceable, but only to the extent
absolutely necessary to render the provision(s) enforceable and only in view of
the Parties’ express desire that the Company be protected to the greatest
possible extent under applicable law from improper competition and the misuse or
disclosure of trade secrets and Confidential Information.  To the extent such a
provision (or portion thereof) may not be reformed so as to make it enforceable,
it may be severed and the remaining provisions shall remain fully enforceable.
 
 
7

--------------------------------------------------------------------------------

 
 
VIII.
CHOICE OF LAW/ATTORNEYS’ FEES/WAIVER OF RIGHT TO TRIAL BY JURY.

 
This Agreement has been negotiated within the State of Colorado and the rights
and obligations of the Parties to this Agreement shall be construed and enforced
in accordance with, and governed by, the laws of the State of Colorado without
regard to any jurisdiction’s principles of conflict of laws.  In any action
brought to enforce this Agreement, the substantially prevailing party shall be
awarded its or his reasonable legal fees (including but not limited to attorney,
paralegal and expert fees) and costs, to the maximum extent permitted by law,
and the action shall be tried to a court without a jury.
 
IX.
NO WAIVER OF BREACH.

 
No waiver of any breach of any term or provision of this Agreement shall be
binding unless in writing and signed by the party waiving the breach.  No waiver
of any breach of any term or provision of this Agreement shall be construed to
be, nor shall be, a waiver of any other breach of this Agreement.
 
X.
KNOWING AND VOLUNTARY WAIVER.

 
Executive has carefully read and fully understands all of the provisions of this
Agreement.  Executive knowingly and voluntarily enters into this Agreement.
 
XI.
FURTHER ASSURANCES.

 
The parties agree to cooperate fully and to execute any and all supplementary
documents and to take all additional actions that may be necessary or
appropriate to give full force to the terms of this Agreement.
 
XII.
HEADINGS NOT BINDING/COUNTERPARTS/ORIGINALS AND COPIES.

 
The use of headings in this Agreement is only for ease of reference and the
headings have no effect and are not to be considered part of or terms of this
Agreement.  This Agreement may be executed in counterparts.  A photocopy or
facsimile copy of this Agreement shall be as effective as an original.
 
EXECUTIVE HAS CAREFULLY READ AND FULLY UNDERSTANDS ALL THE PROVISIONS OF THIS
AGREEMENT.  EXECUTIVE REPRESENTS THAT EXECUTIVE IS ENTERING INTO THIS AGREEMENT
VOLUNTARILY AND THAT THE CONSIDERATION EXECUTIVE RECEIVES IN EXCHANGE FOR
EXECUTING THIS AGREEMENT IS GREATER THAN THAT TO WHICH EXECUTIVE WOULD BE
ENTITLED IN THE ABSENCE OF THIS AGREEMENT.  EXECUTIVE REPRESENTS THAT EXECUTIVE
IS NOT RELYING ON ANY REPRESENTATION OR UNDERSTANDING NOT STATED IN THIS
AGREEMENT.
 
 
8

--------------------------------------------------------------------------------

 
 
Executed this 11th day of April, 2012.
 

  /s/ Paul Tate     Paul Tate  

 
Re-Executed this ____ day of March, 2013.
 

        Paul Tate  

 
Executed this 11th day of April, 2012.
 

 
Air Methods Corporation
           
By:
/s/ Crystal Gordon        Crystal Gordon,       General Counsel and Secretary  

 
 
9

--------------------------------------------------------------------------------